Citation Nr: 1218075	
Decision Date: 05/21/12    Archive Date: 05/31/12

DOCKET NO.  07-37 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for residuals of frostbite of the hands and feet. 


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel







INTRODUCTION

The Veteran had active military service from November 1956 to April 1957. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a November 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, that denied the Veteran's claim for service connection for residuals of frostbite of the hands and feet.  In January 2011, the Board remanded the claim for additional development.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran does not have residuals of frostbite of the hands or feet that were caused by his service.  


CONCLUSION OF LAW

Residuals of frostbite of the hands and feet are not related to active military service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

The Veteran contends that he has residuals of frostbite of the hands and feet that began during his period of active duty, and which have continued since that time.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

The Veteran's service treatment reports are not of record.

The post-service medical evidence consists of VA and non-VA reports, dated between 1988 and 2011.  This evidence shows that the Veteran has received ongoing treatment for psychiatric symptoms, with diagnoses primarily noting schizophrenia.  His medical history is also remarkable for diabetes mellitus, with associated neuropathy, as well as CVA (cerebrovascular accident), PVD (peripheral vascular disease), DVT (deep vein thrombosis), a history of heavy smoking, (variously described as between 21/2-4 packs per day for 25 years, and as 100 pack/years), and heavy alcohol use for 25 years.  His treatment has included diabetic foot care.  

A VA examination report, dated in July 2011, shows that the examiner stated that the Veteran's C-file had been reviewed, "and reveal a single entry that the Veteran was hospitalized at Fort Carson Hospital in Colorado in 1957.  Prior to this time, the Veteran had been stationed in Korea and states that he had incurred a frostbite injury to the hands and feet while there, hospitalized both in Korea and then in Colorado.  By history, there has been no medical treatment since that time."  The diagnosis notes "mild residuals of frostbite injury to both feet," and that X-rays show bilateral plantar calcaneal spurs, and, "No frostbite to the hands."  The examiner stated that "it is as likely as not, at least a 50 percent probability," that the Veteran's frostbite to the feet was incurred during service.  

As an initial matter, the Board has determined that the Veteran is not a credible historian.  The Veteran initially stated that he sustained residuals of frostbite of the hands and feet during service, for which he was hospitalized at Fort Carson, Colorado.  See Veteran's claim (VA Form 21-526), received in February 2005; NA Form 13055, received in June 2005; Veteran's appeal (VA Form 9), received in December 2007.  However, during his VA examination in July 2011, the Veteran reported that during service he had been hospitalized at Ft. Carson Hospital in Colorado in 1957, and that prior to that time, he had been stationed in Korea where he had incurred a frostbite injury to the hands and feet.  He stated that he had been hospitalized in both Korea, "and then in Colorado."  See also April 2008 VA progress note (reporting that he had been an "administrator in Korea").  In fact, the Veteran's discharge (DD Form 214) shows that he had no foreign or sea service, nor does it show that he received any awards or decorations indicating service in Korea at any time during his five months of active duty.  Furthermore, the post-service evidence includes many volumes of VA progress notes and VA hospital reports, dated from 1988, which show that the Veteran has received ongoing treatment for psychiatric symptoms, to include hospitalization on several occasions.  His diagnoses primarily note schizophrenia, and there is some evidence of psychotic symptoms.  Inter alia, he has also been noted to have an organic mood disorder, bipolar disorder, and a personality disorder.  A September 2005 order of a state civil court shows that a plenary guardian was appointed for the Veteran, based on a physician's report, due to "a chronic condition and associated cognitive impairments."  VA progress notes show that the Veteran has repeatedly voiced a motivation for financial gain through VA and city disability systems, to include stating that he was "not getting what he feels he is owed from the world around him," that he "has voiced feelings of not getting what he deserves from the city, government, and VA," that he repeatedly complained that VA and the city government were "not helping me financially," and that he would like to "give the people who are not helping me get money a kick in the pants."  See e.g., reports, dated in November 1999, February 2000, January and February 2003, May and October of 2004.  This evidence also shows that he was characterized as a "poor historian," and that he was noted to endorse symptoms whether he had them or not.  See e.g., reports, dated in October 2000 (noting that he "says yes to every question regardless if it is true or not"); June 2001 (noting that he had "an entirely positive ROS (report of symptoms)"; and September 2002 (noting that the patient is "a horrid informant," and that "he never denies a symptom").  Although he has asserted that he has had ongoing symptoms of frostbite since his service, in January 2000 he reported symptoms that include numbness, tingling, and a burning sensation in his feet, arms and hands, "beginning five years ago."  See January 2000 VA progress note; see also March 2001 VA progress note (noting "Said he is not eligible for SC as his symptoms began 10 yrs. ago.").  In summary, the Veteran has repeatedly stated his desire for monetary gain through the VA and city disability systems, and there is evidence he knows he is not entitled to such VA benefits.  In addition, his testimony as to the history of his symptoms, and the circumstances of his claimed injuries, is shown to be so inconsistently reported, and uncorroborated and contradicted by the service records and the post-service medical records, that the Board finds that he is not a credible historian.  See Wilson v. Derwinski, 2 Vet. App. 16, 19-20 (1991); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (in determining whether documents submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant); Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (pecuniary interest in benefits may affect credibility of claimant's testimony).  

The Board further finds that the claim must be denied.  To the extent that he has claimed a frostbite injury to the hands, there is no competent evidence of record to show that he has this condition.  Accordingly, this aspect of the claim must be denied.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (under 38 U.S.C.A. § 1131, an appellant must submit proof of a presently existing disability resulting from service in order to merit an award of compensation).  With regard to the claim for residuals of frostbite to the feet, there is no probative evidence to show that the Veteran has this condition, or that it is related to service.  In this regard, the C-file contains many volumes of VA and non-VA reports, dated between 1988 and 2010, which do not show that the Veteran has been diagnosed with residuals of frostbite of the feet.  Accordingly, the Board finds that the preponderance of the evidence is against the claim, and that the claim must be denied.  

In reaching this decision, the Board has considered the examiner's opinion in the July 2011 VA examination report.  In that report, the examiner clearly indicated that he had accepted the Veteran's report of service in Korea, and hospitalization for frostbite in both Korea and Colorado, as credible, as well as his report of ongoing symptomatology since that time.  However, the Board has determined that the Veteran is not a credible historian.  To the extent that the examiner noted "a single entry that the Veteran was hospitalized at Fort Carson Hospital in Colorado in 1957," the Veteran's service treatment reports are not of record, and the origin of this statement is unclear.  In addition, the examiner's opinion is unaccompanied by any sort of discussion of the Veteran's medical history between separation from service in April 1957, and 2011, a period of about 53 years, nor did he discuss the Veteran's other diagnosed disorders, such as diabetes mellitus, shown to be affecting his feet.  Neives-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  This opinion is therefore afforded no probative value, and it is insufficient to warrant a grant of the claim.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005); Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006).  

With regard to the Veteran's own contentions, a layperson is generally not capable of opining on matters requiring medical knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).    

The issue on appeal is based on the contention that residuals of frostbite of the hands and feet were caused by service that ended in 1957.  However, the Veteran has been found not to be credible.  When the Veteran's post-service medical records are considered (which do not show any treatment prior to 1988, and which do not contain a competent and probative diagnosis, or nexus opinion), the Board finds that the medical evidence does not warrant a grant of the claim.  


II.  The Veterans Claims Assistance Act of 2000

The Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The notification obligation in this case was accomplished by way of letters from the RO to the Veteran dated in March, April and May of 2005.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A  and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  As an initial matter, service treatment reports are not of record.  It appears that the Veteran's file has been rebuilt as of September 2002, as the original file was lost.  Reports from the National Personnel Records Center (NPRC), dated in February and April of 2005, and in January 2011, indicate that there are no service treatment records available, that any records that may have existed may have been destroyed in a 1973 fire, and that there are no relevant records from the Surgeon General's Office (SGO).  Under such circumstances, there is a heightened duty to search for medical information from alternative sources in order to reconstruct the service treatment records.  Jolley v. Derwinski, 1 Vet. App. 37, 39-40 (1990); Cuevas v. Principi, 3 Vet. App. 543, 548 (1992).  The Board is also under a duty to advise the claimant to obtain other forms of evidence, such as lay testimony.  Dixon v. Derwinski, 3 Vet. App. 261, 263 (1992); Garlejo v. Derwinski, 2 Vet. App. 619, 620 (1992).  However, the Court has rejected the argument that there should be an "adverse presumption" against VA where service medical records have been lost or destroyed while in the Government's control, including records destroyed in the 1973 fire at the NPRC.  See Cromer v. Nicholson, 19 Vet. App. 215 (2005). 

The Board is satisfied that its duty has been met and that all reasonable efforts to develop the record have been made.  Prior to issuing its decision, the RO made several requests to the NPRC to obtain any available service treatment records.  However, the NPRC reported that no additional records could be found.  In 2005, the RO contacted the Veteran and notified him that his service treatment records were not available, and he was advised of additional sources of evidence he could identify or submit that may be pertinent to his claim.  In October 2007, the RO issued a memorandum in which it concluded that all attempts to obtain additional service records had been correctly followed, and that, "All efforts to obtain the needed military information have been exhausted; further attempts are futile and that, based on these facts, the record is not available."  That same month, the RO notified that Veteran and his representative that any further attempts to obtain additional service records would be futile.  See 38 C.F.R. § 3.159(e) (2011).  Therefore, the Board finds that the RO has satisfied its duty to assist under Cuevas v. Principi, 3 Vet. App. 543, 548 (1992).  

The Veteran has been afforded an examination, and an etiological opinion has been obtained which the Board has determined is not probative.  However, at the time that the Board requested that the Veteran be afforded an examination, a credibility determination had not yet been rendered.  The Board has since determined that the Veteran is not a credible historian.  As there are no service records, as the earliest post-service treatment reports are dated in 1988 (about 31 years after separation from service), as there is no competent and probative evidence to show that the Veteran has the claimed condition, or that it is related to service, and as the Veteran has been found not to be credible, a remand for another examination is not warranted.  See 38 C.F.R. § 3.159(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In summary, it appears that all known and available service and post-service records relevant to the issue on appeal have been obtained and are associated with the Veteran's claims files. 

In January 2011, the Board remanded this claim.  The Board directed that the Veteran must be sent a letter requesting that he provide sufficient information and, if necessary, authorization to enable VA to obtain any additional pertinent evidence not currently of record, that the type of evidence VA will attempt to obtain as well as the type of evidence that is the Veteran's ultimate responsibility to submit be explained, and that he should be told that evidence documenting treatment for residuals of frostbite since 1957 would be helpful.  That same month, the Veteran was sent a letter that was compliant with the Board's remand instructions.  The Board's remand also directed that the Veteran's available records be obtained from the Jesse Brown VA Medical Center (VAMC) in Chicago, Illinois, to include examination or treatment at the Chicago or Lakeside campuses, or any facility affiliated with the Jesse Brown VAMC, at any time from April 1957 to June 2001, and from June 2005 to the present, and that any relevant records be obtained from the Edward Hines Jr. VA Hospital dated at any time from the Veteran's April 1957 discharge from active duty until the present.  Subsequently, many volumes of treatment reports were obtained from the Jesse Brown VAMC and the Hines VA hospital, however none of the records from the Jesse Brown VAMC are dated prior to 1993.  In February 2012, the Appeals Management Center (AMC) issued a memorandum in which it concluded that all efforts to obtain records from the Jesse Brown VAMC dated prior to 1993 had been correctly followed, and exhausted, that further attempts would be futile and that, "based on these facts, the record is not available."  The Board's remand instructions also directed that the Veteran's records from the Social Security Administration (SSA) be obtained.  However, in February 2011, the SSA stated that it had no records for the Veteran, and that any records had been destroyed.  In September 2011, the AMC issued a memorandum in which it concluded that all efforts to obtain SSA records had been correctly followed, and exhausted, that further attempts would be futile and that, "Based on these facts, the records are not available."  Finally, to the extent that the Board directed that the Veteran be afforded an examination, and that an etiological opinion be obtained, this was done.  However, the Board has determined that the report is not probative, and that a remand for another examination/opinion is not warranted (discussed supra).  Under these circumstances, the Board finds that there has been substantial compliance with its remand instructions.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with). 
  
Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  


ORDER

The appeal is denied.  


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


